

Exhibit 10.1
LEASE


by and between


THE ROCKY RIVER REALTY COMPANY


as Landlord






and


NORTHEAST UTILITIES SERVICE COMPANY


as Tenant








PREMISES:


Northeast Utilities’ Campus in Newington and Berlin, CT with a mailing address
of 107 Selden Street, Berlin, CT






DATE:


JULY 1, 2008




1

--------------------------------------------------------------------------------




LEASE




THIS LEASE (“Lease”) is entered into as of July 1, 2008 (“Effective Date”) by
and between THE ROCKY RIVER REALTY COMPANY, a Connecticut corporation having an
office at 107 Selden Street, Berlin, Connecticut 06037 (“Landlord”), and
NORTHEAST UTILITIES SERVICE COMPANY, a Connecticut corporation having an office
at 107 Selden Street, Berlin, Connecticut 06037 (“Tenant”). Landlord and Tenant
are collectively referred to herein as the “Parties” and individually as each
“Party”.


RECITALS:


WHEREAS, Landlord and Tenant have entered into the following prior leases: (i)
that certain Lease between Landlord and Tenant dated December 1, 1951, as
amended on June 15, 1970 and as further amended, for 37.3 acres in Berlin,
Connecticut and the so-called Northeast Utilities (“NU”) “Main Building”, which
expired on June 30, 2003 and thereafter continued on a month-to-month tenancy
through June 30, 2008 (the “NU Main Building Lease”); (ii) that certain Lease
between Landlord and Tenant dated June 15, 1970, as amended, for 74.3 acres in
Berlin and Newington, Connecticut and the so-called NU “Garage and Warehouse”
buildings, which expired on June 30, 2003 and thereafter continued on a
month-to-month tenancy through June 30, 2008 (the “NU Garage & Warehouse
Lease”); (iii) that certain Lease between Landlord and Lesse’s affiliate, The
Connecticut Light and Power Company, dated June 15, 1970, as amended, for 9.7
acres in Berlin, Connecticut and the so-called NU “South Building”, which
expired on June 30, 2003 and thereafter continued on a month-to-month tenancy
through June 30, 2008 (the “NU South Building Lease”); and (iv) that certain
Office Lease between Landlord and Tenant dated April 14, 1992 for a portion of
the building(s) known as “NU East” located in Berlin, Connecticut, which expired
on April 14, 2007 and thereafter continued on a month-to-month tenancy through
June 30, 2008 (the “NU East Building Lease No. 1”); and


WHEREAS, hereinafter, the NU Main Building Lease, the NU Garage & Warehouse
Lease, the NU South Building Lease and the NU East Building Lease No. 1 are
collectively referred to as the “Original Leases”; and the Original Leases
collectively govern all of the real property, buildings and improvements owned
by the Landlord located at the NU campus in Berlin and Newington, Connecticut
with a mailing address of 107 Selden Street, Berlin, Connecticut, except that
the Original Leases do not include that certain Project Lease dated April 14,
1992 between Landlord and Tenant for a portion of the building(s) known as “NU
East” in Berlin, Connecticut, which expires on April 14, 2017 and is associated
with a third party financing and, therefore, the April 14, 1992 Project Lease
cannot be terminated at this time and cannot be included within the definition
of the Original Leases (hereinafter, the Project Lease dated April 14, 1992 is
referred to as the “Excluded Lease For A Portion Of NU East”) ; and


WHEREAS, the location of the premises leased under the Original Leases is more
particularly described in the real estate description in Schedule A hereto; and






2

--------------------------------------------------------------------------------




WHEREAS, the Parties agree that, effective as of the Effective Date, this Lease
shall replace and supercede the Original Leases; and the Parties further intend
that this Lease shall consolidate into one document the leasing arrangement
between the Landlord and the Tenant for the Landlord’s real property, buildings
and improvements located in Newington and Berlin, Connecticut with a mailing
address of 107 Selden Street, Berlin, Connecticut, except, as indicated
previously, this Lease shall not replace and supersede the Excluded Lease For A
Portion Of NU East.


AGREEMENT:


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.
DEMISED PREMISES. Landlord does hereby demise and lease to Tenant, and Tenant
does hereby lease from Landlord, (a) those certain parcels of land, together
with the buildings and improvements now or hereafter located thereon, located in
the Towns of Berlin and Newington, County of Hartford, State of Connecticut,
which are more particularly described on Schedule A attached hereto and made a
part hereof, (b) all appurtenances associated with the Demised Premises (as
hereinafter defined), and (c) all personal property associated with the Demised
Premises (as hereinafter defined) (collectively, hereinafter, said real
property, including buildings and improvements now or hereafter located thereon,
appurtenances and personal property are hereinafter called the “Demised
Premises”), reserving, to the Landlord and its assigns, the right to enter upon
and to use the Demised Premises, or portions thereof, in a manner that does not
unreasonably interfere with the Tenant’s rights hereunder.



2.
LEASE TERM. Landlord shall lease the Demised Premises for use by Tenant in
conformance with the terms of this Lease from July 1, 2008 through June 30, 2009
(the “Initial Term”), unless sooner terminated as provided herein. Following the
expiration of the Initial Term, this Lease shall automatically be extended for
consecutive one-year periods (each, a “Renewal Term”) subject to the same terms
and conditions set forth herein, unless at least 180 days prior to the
expiration of the Initial Term or the then-current Renewal Term, as appropriate,
a Party informs the other Party via written notice of its decision to not extend
the Initial Term or the then-current Renewal Term, as appropriate, for an
additional one-year Renewal Term. The Initial Term and each Renewal Term are
collectively referred to herein as the “Term”.



3.
DEMISED PREMISES LEASED “AS IS”. Tenant has thoroughly inspected the Demised
Premises, the condition of title, and any governmental statutes, ordinances,
regulations, codes and reports relating thereto and is fully satisfied with the
Demised Premises in all respects and accepts the same as is.

 
Tenant acknowledges that neither Landlord nor its representatives, agents or
employees have made any representation or promise as to the condition of any
element or aspect of the




3

--------------------------------------------------------------------------------




Demised Premises, its habitability, fitness for a particular purpose or for
possession, or compliance with any applicable land use or zoning law or other
restrictions to which the Demised Premises may be subject, upon which Tenant has
relied.


4.
RENT.



(a)
Base Rent. During the Term of this Lease, Tenant shall pay to Landlord the
following amounts: (i) Landlord’s actual costs, including its cost of capital
(which consists of the cost of equity and debt), to own, construct, operate,
maintain, repair, replace and improve the Demised Premises and all buildings and
improvements located on the Demised Premises; (ii) all costs incurred by the
Landlord for real estate taxes, personal property taxes, municipal assessments,
special assessments, refuse removal, cleaning, maintenance, landscaping and snow
removal for the Demised Premises; (iii) Landlord’s actual cost to provide heat,
air conditioning, electric service, natural gas service, telephone service,
cable service, telecommunications service, water service, sewer service, sewage
service and any other utility or similar services for the Demised Premises; and
(iv) all additional amounts that Landlord is required or permitted to charge to,
or collect from, Tenant or any sub-tenant pursuant to applicable federal, state
and/or local law, including but not limited to the regulations, rules and orders
of the Federal Energy Regulatory Commission, the Connecticut Department of
Public Utility Control and their successors; (collectively items (i), (ii),
(iii) and (iv) are “Base Rent”). Tenant’s annual Base Rent, as determined by the
Landlord in accordance with the terms of this Lease, shall be identified by the
Landlord in monthly invoices from the Landlord to the Tenant. Each monthly
payment of Base Rent is due on the first day of each calendar month during the
Term. Notwithstanding any law, rule, policy or court decision to the contrary,
and in order to induce Landlord to enter into this Lease, the Base Rent shall be
payable free of set-off, counterclaim, abatement or reduction.



(b)
Additional Rent. The Base Rent herein specified shall be completely net to
Landlord. Accordingly, all costs, fees, charges, expenses, obligations and
payments of every kind (excluding payments of Basic Rent) related to the Demised
Premises, or related to Landlord's ownership thereof, or related to this Lease,
that may arise, become due or relate to any event occurring during the Term of
this Lease are collectively hereinafter referred to as “Additional Rent”,
whether or not the same are designated as “Additional Rent”, shall be paid by
Tenant, and Tenant shall indemnify Landlord against and hold Landlord harmless
from all such costs, expenses and obligations. Tenant shall pay Additional Rent
required to be paid by Tenant under the terms of this Lease, as and when the
same are due under the terms of the Lease, where specified, or within seven (7)
days of receipt of written notice from Landlord, where any due date is not
specified in the Lease. Notwithstanding any law, rule, policy or court decision
to the contrary, and in order to induce Landlord to enter into this Lease, all
Additional Rent shall be payable without abatement, deduction or offset.



(c)
Rent. All payments of Base Rent and Additional Rent are hereafter collectively
referred to as “Rent”.





4

--------------------------------------------------------------------------------






(d)
Treatment of Estimated Expenses Reflected in the Rent. To the extent that any
subcomponent or element of the Rent reflects an estimate by Landlord of the
actual cost that is expected to be incurred by Landlord (e.g., an estimate of
the maintenance expenses that are expected to be incurred by Landlord or an
estimate of property taxes), once the actual cost thereof becomes known,
Landlord shall true-up the estimated and actual costs so that (i) any resulting
under-collection by Landlord of its actual expenses will be included in, and
will be recovered from Tenant through, the next monthly invoice for Rent or any
subsequent monthly invoice for Rent and (ii) any resulting over-collection by
Landlord of its actual expense will be offset by Landlord against a future
monthly invoice for Rent.



(e)
Default Interest. If Tenant shall fail to pay when due any Rent, such unpaid
amounts shall bear interest from the due date thereof to the date of payment at
the Interest Rate (as hereinafter defined). For the purposes of this Lease, the
term “Interest Rate” shall be the highest rate allowed by applicable law. This
provision shall not be construed to extend the date of payment of any such sums
or to relieve Tenant of its obligation to pay any such sums at the time or times
herein stipulated.



(f)
Prohibitions. Notwithstanding any law, rule, policy or court decision to the
contrary, and in order to induce Landlord to enter into this Lease, no
abatement, diminution, or reduction of Base Rent, Additional Rent, charges, or
other compensation shall be claimed by or allowed to Tenant or any persons
claiming under Tenant, without the Landlord’s consent, under any circumstances,
whether for inconvenience, discomfort, interruption of business, or otherwise
arising from the making of alterations, changes, additions, improvements, or
repairs to any buildings now on or which may hereafter be erected on the Demised
Premises, by virtue or because of any present or future governmental laws,
ordinances, requirements, orders, directions, rules or regulations or by virtue
or arising from, and during, the restoration of the Demised Premises after the
destruction or damage thereof by fire or other cause (notwithstanding that
Landlord shall make all or a portion of the insurance proceeds available to
Tenant pursuant to Section 12 hereof) or the taking or condemnation of a portion
only of the Demised Premises as set forth in Section 13 hereof (notwithstanding
that Landlord shall make all or a portion of a condemnation award available to
Tenant pursuant to Section 13 hereof), or arising from any other cause or
reason.



(g)
Taxes. Tenant shall make arrangements with the applicable taxing authorities to
directly pay to said taxing authorities all real estate taxes, personal property
taxes, municipal assessments and special assessments associated with, or arising
out of, the Demised Premises (collectively “Taxes”). Either Landlord or Tenant
may contest any Taxes with the appropriate authority, provided that, during any
contest, Tenant shall continue to make all required Tax payments. All refunds
shall be applied to the Base Rent or Additional Rent next due and payable or, if
none, shall be refunded to Tenant. This provision shall survive termination of
this Lease. In the event that Landlord is





5

--------------------------------------------------------------------------------




directly assessed or billed for any Taxes, then Tenant shall reimburse Landlord
for all Taxes within 30 days of Landlord’s written request for reimbursement.


5.
INSURANCE.



(a)
Insurance. Landlord will maintain insurance with respect to the Demised Premises
in an amount of, and type of, insurance coverage that is commercially reasonable
under the circumstances as determined by Landlord in its discretion, and Tenant
shall pay as Additional Rent all fees, costs and expenses, including attorney's
fees, incurred by Landlord in maintaining all such insurance. Such insurance
shall (i) as to liability insurances, name the Tenant as an additional insured,
(ii) provide that for effective cancellation, the Tenant shall be notified of
any proposed cancellation of such policy at least thirty (30) days in advance
thereof and (iii) allow the Tenant to correct any deficiency giving rise to such
proposed cancellation.



(b)
Indemnification. Tenant shall indemnify and hold harmless the Landlord from and
against any and all loss or damage to persons or property which may be asserted
against the Landlord and any holder of an interest in this Lease by reason of
the ownership or operation of the Demised Premises, under any workers'
compensation laws or by reason of any common law or other liability incident in
any way to the ownership or operation of the Demised Premises. Tenant may at its
election and at its expense procure insurance against any or all such loss or
damage.



6.
UTILITIES. Tenant shall be entitled to use all existing utility connections,
fixtures, risers and services but Landlord shall be under no obligation to
furnish utilities to the Demised Premises. Tenant shall contact the appropriate
utility companies and service providers to ensure that all utilities and
services, including, but not limited to, gas, electricity, light, heat, power,
telephone, cable television, internet and other services used or consumed or
furnished to the Demised Premises and all buildings and improvements located at
the Demised Premises (collectively, “Utilities & Services”), are placed in
Tenant’s name and all invoices therefor are directly sent to, and paid for by,
Tenant. Consistent with Section 4(a)(iii) hereof, in the event that any
Utilities & Services are directly charged to, or incurred by, Landlord, then
Tenant shall reimburse Landlord for the cost of such Utilities & Services.



7.
REPAIRS, OPERATION AND MAINTENANCE.



(a)
The Landlord shall not be required to make any repairs or improvements of any
kind to the Demised Premises.



(b)
The Tenant shall, at all times during the Term of this Lease, and at its own
cost and expense, keep and maintain in good order and condition, ordinary wear
and tear excepted, the Demised Premises, including all buildings and
improvements on the Demised Premises at the commencement of the Term of this
Lease and thereafter erected on the Demised Premises, or forming part thereof,
and their full equipment and appurtenances, and make all repairs thereto and
restorations, replacements, and





6

--------------------------------------------------------------------------------




renewals thereof, both inside and outside, structural and nonstructural,
extraordinary and ordinary, foreseen or unforeseen, howsoever the necessity or
desirability for repairs may occur, and whether or not necessitated by latent
defects or otherwise and shall use all reasonable precaution to prevent waste,
damage, or injury. Consistent with Section 4(a) hereof, in the event that any
costs for the above-mentioned are directly charged to, or incurred by, Landlord,
then Tenant shall reimburse Landlord for such costs.


(c)
The Tenant shall also, at its own cost and expense, put, keep, replace, and
maintain in thorough repair and in good, safe, and substantial order and
condition, and free from dirt, snow, ice, rubbish, and other obstructions or
encumbrances, parking areas, the sidewalks, areas, coalchutes, sidewalk hoists,
railings, gutters, and curbs within, in front of, and adjacent to, the Demised
Premises. Consistent with Section 4(a) hereof, in the event that any costs for
the above-mentioned are directly charged to, or incurred by, Landlord, then
Tenant shall reimburse Landlord for such costs.



(d)
Without limiting the foregoing, the Tenant shall be responsible for any and all
operation and maintenance costs of the Demised Premises, and the costs to
Landlord of maintaining, upgrading, replacing or repairing any fixture, utility
fixture, road, appurtenance, or any other improvement that Tenant may use or
benefit from, in common with Landlord or any other tenants of Landlord, in
proportion to Tenant's pro-rata use or benefit of such improvement. Consistent
with Section 4(a) hereof, in the event that any costs for the above-mentioned
are directly charged to, or incurred by, Landlord, then Tenant shall reimburse
Landlord for such costs.



(e)
The Landlord shall not be required to furnish to Tenant any facilities or
services of any kind whatsoever during the Term. The Landlord shall not be
required to make any alterations, rebuildings, replacements, changes, additions,
improvements, or repairs during the Term of this Lease.



8.
QUIET ENJOYMENT. Landlord warrants that it is the owner of the Demised Premises
in fee simple and has good right and lawful authority to enter into this Lease,
and that Landlord will suffer and permit the Tenant (it keeping all the
covenants on its part, as hereafter contained) to occupy, possess, and enjoy the
Demised Premises, without hindrance or molestation from it or any person
claiming, by, from or under it, except with respect to (a) applicable present
and future laws, and (b) all encumbrances and restrictions affecting the Demised
Premises reflected in the land records of the Towns of Berlin and Newington
prior to and following the Effective Date of this Lease (collectively, the
"Permitted Encumbrances").



9.
USE OF DEMISED PREMISES. The Demised Premises may be used for any purposes
whatsoever, provided that Tenant shall not use or occupy, or permit the Demised
Premises, or any part thereof, to be used or occupied for any unlawful business,
use, or purpose, nor for any business, use or purpose reasonably deemed
disreputable or extra-hazardous by Landlord, nor for any purpose or in any
manner which is in violation of any present or future governmental laws or
regulations or which would impair or negate the insurance





7

--------------------------------------------------------------------------------




coverage required hereunder. The Tenant shall promptly after the earlier of
discovery or notice of any such unpermitted, unlawful, disreputable or
extra-hazardous use, take all necessary steps, legal and equitable, to compel
the discontinuance of such use. The Tenant shall indemnify the Landlord against
all costs, expenses, liabilities, losses, damages, injunctions, suits, fines,
penalties, claims and demands, including without limitation, attorneys' fees,
arising out of any violation or default of these covenants. Tenant shall not use
or occupy the Demised Premises or any part thereof so that the buildings or any
other improvements thereon will not be insurable by a responsible insurance
company or companies against loss or damage, without additional premium.


10.
ASSIGNMENT, SUBLETTING AND MORTGAGING BY, TENANT.



(a)
Except as otherwise provided in this Section 10, Tenant shall not, by operation
of law or otherwise, assign, mortgage or encumber this Lease, or without
Landlord's prior written consent, sublet or assign any of its interests in the
Demised Premises or any part thereof or permit the Demised Premises or any part
thereof to be used or occupied by others, without Landlord's prior written
consent in each instance, which consent shall not be unreasonably withheld.



(b)
Notwithstanding any provision of this Lease to the contrary, provided no default
exists by Tenant under this Lease, Tenant may, without the consent of Landlord
but after notice to Landlord:



(i)
Enter into a permitted sublease with Dutch Point Credit Union, Inc.;



(ii)
Sublet any part of the Demised Premises to any parent, affiliate or subsidiary
of Tenant or of Northeast Utilities;



(iii) Assign this Lease in its entirety to an entity into which Tenant is merged
or consolidated or to which all or substantially all of Tenant's assets and
business as a continuing concern are transferred, or to any entity which
controls or is controlled by Tenant or is under common control with Tenant
provided, that in any of such events the entity succeeding to Tenant has a net
worth computed in accordance with generally accepted accounting principles equal
to or greater than (1) the net worth of Tenant at the date immediately prior to
such merger, consolidation or transfer, or (2) the net worth of Tenant on the
Effective Date of this Lease, whichever is greater; or


(iv)
Sublet space in the buildings and other structures located on the Demised
Premises (A) to any sublessees that provide services or products to Tenant or
(B) to any sublessees that provide services or products to any parent, affiliate
or subsidiary of Tenant, or (C) to the employees of any of the foregoing.



(c)
Notwithstanding any provision of this Lease to the contrary, Tenant shall remain
at all times primarily, jointly, and severally liable under this Lease despite
any subletting or





8

--------------------------------------------------------------------------------




assignment, except that in connection with a permitted assignment pursuant to
subparagraph (b) (iii) above, Tenant shall be released from any and all future
obligation or liability hereunder upon delivery to Landlord of (i) a duplicate
original of the assignment, (ii) an agreement wherein the assignee assumes or
agrees to keep, observe, and perform all obligations to be kept, performed and
observed under this Lease on the part of the Tenant, and (iii) a document
evidencing the prior written consent to release of the Tenant duly executed by
any and all parties, including any person or entity to whom Landlord has
collaterally assigned, pledged or otherwise mortgaged its interest in the
Demised Premises or this Lease.


(d)
Landlord may assign all or any portion of its rights and/or obligations
hereunder without the Tenant’s prior consent. Landlord’s right to assign its
rights hereunder for financing or related purposes are discussed in Section 14
of this Lease.



11.
COMPLIANCE WITH LAWS. Tenant shall, at its sole cost and expense, promptly
observe and comply with all present and future laws, ordinances, requirements,
orders, directions, rules and regulations, of all governmental and regulatory
authorities having or claiming jurisdiction over, or affecting, the Demised
Premises or any part thereof.



12.
DAMAGE BY FIRE OR OTHER CASUALTY.



(a)
General Obligations. If the Demised Premises, or any part thereof, shall be
damaged or destroyed by fire, other casualty, condemnation or other taking as
provided in Section 13 hereof, whether or not said damage or destruction shall
have resulted from the fault or neglect of Landlord or Tenant or their
respective servants, invitees, employees, agents, visitors or licensees and
whether or not proceeds sufficient to restore or rebuild are available,
notwithstanding any law, rule, policy or court decision to the contrary, and in
order to induce Landlord to enter into this Lease, this Lease shall continue in
full force and effect and Tenant shall, with reasonable diligence, repair or
replace such damage or destruction, at Tenant’s sole cost and expense; provided,
however, that the provisions of this subsection shall not apply if the Lease is
terminated pursuant to Section 13(a) hereof.



(b)
Rental Payments Continue. Use of insurance proceeds. As provided in Section 4
hereof, Tenant's obligation to make payments of Base Rent and Additional Rent
shall continue unabated notwithstanding destruction or taking of the Demised
Premises (other than a taking which terminates the Lease pursuant to Section
13(a) hereof); provided, however, that to the extent that Tenant actually makes
such repairs and replacements as are covered by the proceeds of any condemnation
award or any insurance covering the interests of both Landlord and Tenant (and
any assignee of Landlord's interest therein), and Tenant continues to make
timely payment to Landlord of all Base Rent, Additional Rent, and other charges
payable hereunder, Landlord shall make any such proceeds actually received by it
available to Tenant in accordance with all of the provisions of Sections 12 and
13 hereof, and Tenant shall be entitled to apply such proceeds to the





9

--------------------------------------------------------------------------------




costs of such repairs and replacements. Any amount of such proceeds which is in
excess of the cost of such replacements or repairs shall be the sole property of
the Landlord.


(c)
Notice of Loss. The Tenant shall give the Landlord prompt notice of any loss
covered by insurance, and the Landlord shall have the right to join the Tenant
in adjusting any loss; provided, however, that the provisions of this subsection
shall not apply if the Lease is terminated pursuant to Section 13(a) hereof.



(d)
Restoration of the Demised Premises. In the event of damage or destruction of
the Demised Premises, or any part thereof, as a result of casualty,
condemnation, taking or other cause, the Tenant shall give prompt written notice
thereof to the Landlord, and (except in the event of a condemnation or other
taking by which this Lease is terminated under Section 13(a) hereof), the Tenant
shall promptly commence and diligently continue to perform the repair,
restoration and rebuilding of that portion of the Demised Premises so damaged or
destroyed (hereinafter, the "Work") so as to restore the Demised Premises in
full compliance with all legal requirements and so that the Demised Premises
shall be at least equal in value and general utility as they were prior to the
damage or destruction, and the Tenant shall, prior to the commencement of the
Work, furnish to the Landlord for its approval: (i) complete plans and
specifications for the work, with satisfactory evidence of the approval thereof
(A) by all governmental authorities whose approval is required, (B) by all
parties to or having an interest in this Lease, whose approval is required, and
(C) by an architect reasonably satisfactory to the Landlord (hereinafter, the
"Architect") and which shall be accompanied by the Architect's signed estimate,
bearing the Architect's seal, of the entire cost of completing the Work; (ii)
certified or photostatic copies of all permits and approvals required by law in
connection with the commencement of the Work and as and when obtainable, the
conduct of the Work and (iii) a surety bond and/or guaranty of the payment for
and completion of the Work, which bond or guaranty shall be in form and
substance satisfactory to the Landlord and shall be signed by a surety or
sureties, or guarantor or guarantors, as the case may be, who are acceptable to
the Landlord, and in an amount not less than the Architect's estimate of the
entire cost of completing the Work, less the amount of insurance proceeds (or
condemnation award), if any, then held by the Landlord for application toward
the cost of the Work.



The Tenant shall not commence any of the Work until the Tenant shall have
complied with the applicable requirements referred to in this Section 12(d), and
after commencing the Work the Tenant shall perform the Work diligently and in
good faith in accordance with the plans and specifications referred to in this
Section 12(d).


The Tenant shall pay the full cost of any repairs or restorations to the Demised
Premises which cost is not covered by the proceeds of any insurance or
condemnation award, whether or not any such proceeds or award is available.


(e)
Restoration; Advances. In the event that the Landlord recovers insurance
proceeds (or, in the case of condemnation or taking, the award therefor) on
account of damage or





10

--------------------------------------------------------------------------------




destruction to the Demised Premises, such proceeds or award (if any) less the
cost, if any, to the Landlord of such recovery and of paying out such proceeds
(including reasonable attorneys' fees and costs allocable to inspecting the Work
and the plans and specifications therefor), shall be applied by the Landlord to
the payment of the cost of the Work and shall be paid out from time to time to
the Tenant and/or, at the Landlord's option exercised from time to time,
directly to the contractor, subcontractors, materialmen, laborers, engineers,
architects and other persons rendering services or materials for the Work, as
said Work progresses except as otherwise hereinafter provided, but subject to
the following conditions, any of which the Landlord may waive:


(i)
the Architect shall be in charge of the Work;



(ii)
each request for payment shall be made on seven (7) days' prior notice to the
Landlord and shall be accompanied by (A) a certificate of the president or chief
financial officer of the Tenant, specifying the party to whom (and for the
account of which) such payment is to be made and (B) a certificate of the
Architect if one be required under subsection (d) above, otherwise by a
certificate of the president or chief financial officer of the Tenant, as
applicable, stating (1) that all of the Work completed has been done in
compliance with the approved plans and specifications, if any be required under
said subsection (d), and in accordance with all provisions of law; (2) the sum
requested is justly required to reimburse the Tenant for payments by the Tenant
to, or is justly due to, the contractor, subcontractors, materialmen, laborers,
engineers, architects or other persons rendering services or materials for the
Work (giving a brief description of such services and materials), and that when
added to all sums, if any, previously paid out by the Landlord does not exceed
the value of the Work done to the date of such certificate, and (3) that the
amount of such proceeds remaining in the hands of the Landlord, will be
sufficient on completion of the Work to pay for the same in full (giving in such
reasonable detail as the Landlord may require an estimate of the cost of such
completion);



(iii) each request shall be accompanied by waivers of liens, or if unavailable,
lien bonds, satisfactory to the Landlord covering that part of the Work
previously paid for, if any, and by a search prepared by a title insurance
company satisfactory to the Landlord or by Landlord's counsel or by other
evidence satisfactory to the Landlord, that there has not been filed with
respect to the Demised Premises any mechanic's lien or other lien or instrument
for the retention of title in respect of any part of the Work not discharged of
record and that there exist no encumbrances on or affecting the Demised Premises
(or any part thereof) other than encumbrances, if any, existing as of the date
hereof and which have been approved by the Landlord;






11

--------------------------------------------------------------------------------




(iv)
no event shall have occurred and be continuing which with the passage of time or
the giving of notice, or both, would constitute an Event of Default pursuant to
Section 20 hereof; and



(v)
the request for any payment after the Work has been completed shall be
accompanied by certified copies of all certificates, permits, licenses, waivers
and/or other documents required by law (or pursuant to any agreement binding
upon the Tenant or affecting the Demised Premises or any part thereof) to render
occupancy of the Demised Premises legal.

 
Any such proceeds or award remaining in the Landlord's hands after the
completion of the Work and payment in full therefor, or upon the Tenant's
failure to commence and diligently complete the Work, shall be the sole property
of the Landlord, and the Landlord shall owe no duty to account therefor to
Tenants or to apply the same to the amounts due to the Landlord from the Tenant
hereunder.


(f)
Restoration by the Tenant. If within one hundred twenty (120) days after the
occurrence of any damage or destruction to the Demised Premises, the Tenant
shall not have submitted to the Landlord and received the Landlord's approval of
plans and specifications for the repair, restoration and rebuilding of the
Demised Premises so damaged or destroyed (approved by the Architect and by all
governmental authorities and other persons or entities, if any, whose approval
is required), or if, after such plans and specifications are approved by all
such governmental authorities and other persons or entities, if any, and the
Landlord, the Tenant shall fail to commence promptly such repair, restoration
and rebuilding, or if thereafter the Tenant fails diligently to continue such
repair, restoration and rebuilding or is delinquent in the payment to mechanics,
materialmen or others of the costs incurred in connection with such Work, or if
the Tenant shall fail to repair, restore and rebuild promptly the Demised
Premises so damaged or destroyed, then, in addition to all other rights herein
set forth, and after giving the Tenant ten (10) days' written notice of the
nonfulfillment of one or more of the foregoing conditions, the Landlord or any
lawfully appointed receiver of the Demised Premises, may at their respective
options, perform or cause to be performed such repair, restoration and
rebuilding, and may take such other steps as they deem advisable to perform such
repair, restoration and rebuilding, and upon twenty-four (24) hours' prior
written notice to the Tenant, the Landlord may enter upon the Demised Premises
to the extent reasonably necessary or appropriate for any of the foregoing
purposes, and the Tenant hereby waives, for the Landlord and all others holding
an interest in Landlord's interest in this Lease, any claim against the Landlord
and such receiver arising out of anything done by the Landlord or such receiver
pursuant hereto, and the Landlord or such receiver, may, at its option, apply
insurance proceeds (without the need by the Landlord to fulfill any other
requirements of this Lease) to reimburse the Landlord and/or such receiver for
all amounts expended or incurred by them, respectively, in connection with the
performance of such Work, and any excess costs shall be paid by the Tenant to
the Landlord upon demand, and such payment of excess costs shall be deemed
Additional Rent and due on demand.





12

--------------------------------------------------------------------------------






(g)
Waiver. In order to induce Landlord to enter into this Lease, Tenant hereby
expressly waives the provisions of any statute or law granting to Tenant the
right or option to continue or terminate this Lease or to remain in or vacate
the Demised Premises in the event of damage thereto or destruction thereof, and
Tenant hereby agrees that the provisions of this section shall govern and
control in lieu of the provisions of any such statute or law.



13.
EMINENT DOMAIN.



(a)
Termination on Complete Taking. Notwithstanding anything to the contrary in
Section 12 hereof, if the Demised Premises or such part thereof as would render
the remainder of the Demised Premises unusable for the conduct of Tenant's
operations on the Demised Premises as they are then being conducted (as
determined by Landlord in its reasonable discretion) shall be taken in
condemnation proceedings or by virtue of the exercise of eminent domain or for
any public or quasi public improvement or use, Tenant's obligations under this
Lease, including the obligation to pay Base Rent and Additional Rent hereunder,
shall continue up to and including the later of (i) the date that actual
possession of the Demised Premises, or that portion thereof, is taken by the
condemning authority, if this Lease has not been terminated by the condemning
authority, or (ii) the date that this Lease is terminated by the condemning
authority and title to the Demised Premises or the part so taken has vested in
the condemning authority, upon which date this Lease shall terminate as though
the Term of this Lease had expired. If this Lease is terminated as a result of
any such taking as provided in this Subsection, Tenant shall have no right to
any part of the damages assessed for the taking of the Demised Premises. All
sums recovered or awarded for such taking or for damages for such taking shall
belong to and are hereby assigned to Landlord.



(b)
Partial Taking. In the event this Lease shall not be terminated as a result of a
taking pursuant to Section 13(a) above, the Tenant shall, with reasonable
diligence, repair and restore that portion of the Demised Premises not so taken,
and the Landlord shall make all or a portion of the condemnation award (up to
the amount of the cost of such repairs and restoration), when received,
available to Tenant for application toward such costs in the manner otherwise
specified in Section 12 in the case of casualty. No repairs or restoration shall
be commenced without the prior written approval of Landlord, which approval
shall not be unreasonably withheld. Tenant’s obligation to pay Base Rent and
Additional Rent shall continue, without abatement, deduction or offset,
notwithstanding the foregoing.



(c)
Waiver. In order to induce Landlord to enter into this Lease, Tenant hereby
expressly waives the provisions of any statute or law granting to Tenant any
rights or options that affect the agreements of the parties contained in this
Section, and Tenant agrees that the provisions of this Section shall govern and
control in lieu of the provisions of any such statute or law.







13

--------------------------------------------------------------------------------




14.
ASSIGNMENT OF RENTS AND ATTORNMENT TO LANDLORD’S DESIGNATED ASSIGNEE.



(a)
Assignments. Landlord may assign (without the Tenant’s prior consent) all of
Landlord’s right, title and interest in, to and under this Lease, including all
rights to consent, approve, or exercise any option or election, rents, issues,
profits and proceeds (including, without limitation, casualty and condemnation
proceeds) payable now or hereafter to Landlord from Tenant under this Lease, to
any bank, insurance company, mortgagee or similar financial institution for
financing and/or related purposes (collectively hereinafter, “Landlord’s
Designated Assignee”), whether or not such assignee is the holder of any
mortgage and, upon written notice from Landlord, Tenant will make such rent
and/or other payments, as and when due under this Lease, directly to any such
assignee designated by Landlord.



(b)
Tenant's Duties to the Landlord’s Designated Assignee. Without limitation of any
other agreement entered into between the Landlord’s Designated Assignee and the
Tenant, Landlord and Tenant agree that if Landlord elects to assign its rights
hereunder to Landlord’s Designated Assignee pursuant to Section 14(a) of this
Lease, then the following provisions shall apply:



(i)
There shall be no cancellation, surrender, or modification of this Lease by
joint action of Landlord and Tenant without the prior consent in writing of the
Landlord’s Designated Assignee;



(ii)
Tenant shall, upon sending Landlord any notice of default pursuant to Section 21
hereof, simultaneously send a copy of such notice to the Landlord’s Designated
Assignee, and no such notice to Landlord shall be effective unless such copy is
sent to the Landlord’s Designated Assignee. Tenant agrees that the Landlord’s
Designated Assignee shall, after receipt of such notice, have the right to cure
or cause the cure of any default of Landlord hereunder, for the same cure period
permitted to Landlord hereunder, and Tenant agrees to accept such performance by
or at the instigation of the Landlord’s Designated Assignee as if the same had
been done by Landlord.



(iii) In the event that the Landlord’s Designated Assignee acquires Landlord's
interest hereunder by judicial proceedings or otherwise, then, upon written
request of the Landlord’s Designated Assignee, Tenant agrees to accept the
Landlord’s Designated Assignee as a party to this Lease, to re-execute a lease
upon substantially the same terms and conditions as this Lease for the then
remaining Term hereof, and to accord the Landlord’s Designated Assignee full
right, title, interest and privileges accorded to Landlord hereunder. In any
such event, the Landlord’s Designated Assignee shall not be liable for any prior
acts or omissions of the Landlord.






14

--------------------------------------------------------------------------------




(iv)
Tenant shall, on or before ten (10) days after a request by the Landlord’s
Designated Assignee or Landlord, execute, acknowledge and deliver to the
Landlord’s Designated Assignee an agreement, prepared at Landlord's sole cost
and expense, in form satisfactory to Landlord and Landlord’s Designated
Assignee, between Landlord, Tenant and the Landlord’s Designated Assignee,
memorializing all of the provisions of this Section 14 and further assent to the
terms of the assignment by Landlord of its interests hereunder to the Landlord’s
Designated Assignee, and such other documentation as Landlord’s Designated
Assignee reasonably requests from time to time.



15.
ALTERATIONS, INSTALLATIONS AND CHANGES. Tenant may, at its sole cost and
expense, from time to time redecorate the Demised Premises and make such
alterations, installations and changes in such parts thereof as it shall deem
necessary or desirable for its purposes; provided, however, that no alteration,
installation or change costing in excess of $5,000,000.00 shall be commenced
without the prior approval of Landlord, which approval shall not be unreasonably
withheld. All alterations, improvements, renewals and replacements made in or
upon the Demised Premises by Tenant shall immediately belong to Landlord and
become part of the Demised Premises.



16.
SIGNS. With the prior written consent of Landlord, Tenant shall, at its own
expense, have the right to install, maintain, change and remove any signs on the
Demised Premises. Tenant may continue to maintain any existing signs on other
land of the Landlord, in their current locations, at Tenant's sole expense,
subject to the right of Landlord to terminate such right, upon thirty (30) days
advance written notice to Landlord. All such signs shall be erected and
maintained in accordance with all laws and regulations pertaining thereto. Upon
the termination of this Lease, Tenant shall remove any such signs and restore
the areas occupied by such signs to the condition existing prior to the
installation thereof.



17.
ACCESS TO DEMISED PREMISES. Tenant shall permit Landlord or Landlord's agents to
enter upon the Demised Premises, at all reasonable hours, for the purpose of
inspecting the same.



18.
IMPROVEMENTS AND TRADE FIXTURES AT END OF TERM.



(a)
Improvements to Demised Premises. At the expiration or earlier termination of
the Term of this Lease, Tenant shall surrender to Landlord the Demised Premises,
together with all alterations, improvements, renewals and replacements thereof
requested by the Landlord, in good order, condition and state of repair,
ordinary wear and tear excepted.



(b)
Trade Fixtures. All-non-structural installations made by and at the expense of
Tenant for the purpose of the conduct of its business on the Demised Premises
(hereinafter referred to as "Trade Fixtures") shall at all times be and remain
the sole property of Tenant and may be removed by Tenant at any time during, or
at the end of, the Term of this Lease, provided that the same can be removed
without structural damage to the Demised Premises and Tenant places the Demised
Premises in the same condition as





15

--------------------------------------------------------------------------------




they were prior to the installation or placement of the Trade Fixtures on the
Demised Premises, ordinary wear and tear excepted.


(c)
Improvements and Trade Fixtures Not Accepted by the Landlord. Notwithstanding
any contrary provisions in Sections 18(a) and 18(b) of this Lease, no later than
90 days after the expiration or earlier termination of the Term of this Lease,
Tenant shall be responsible for the cost of removing and appropriately disposing
of (i) all alterations, improvements, renewals and replacements by the Tenant or
any subtenant to the Demised Premises which the Landlord elects (in the
Landlord’s discretion) not to accept ownership of and (ii) all Trade Fixtures
and other personal property located at the Demised Premises which the Landlord
elects (in the Landlord’s discretion) not to accept ownership of.



(d)
Landlord’s Right of Self-Help. In the event that Tenant fails to timely comply
with its obligations under this Section 18, then Landlord may elect to (but is
not obligated to) perform the obligations imposed on Tenant by this Section 18
and all costs incurred by the Landlord, including costs for removal, repair,
construction, reconstruction, storage, moving and disposal, shall be reimbursed
to the Landlord within 30 days of the Tenant’s receipt of a written request for
reimbursement from the Landlord.



19.
CURING TENANT'S DEFAULTS. If Tenant shall be in default in the performance of
any of the agreements, conditions, covenants or terms of this Lease beyond
applicable notice and grace periods, or in the payment of any amounts required
to be paid hereunder by Tenant, including, without limitation, payment of
premiums in connection with any insurance policies required to be maintained
pursuant to the terms hereof, any other charges under this Lease, repair and
maintenance obligations, keeping the Demised Premises free of any mechanics or
other liens, or making any other payment or performing any other act on Tenant's
part to be paid or performed as provided herein, then Landlord may, but shall
not be obligated to, upon thirty (30) days written notice to Tenant or without
notice in an emergency, pay or perform the same for the account of Tenant
without waiving the performance of or releasing Tenant from any of Tenant's
agreements, obligations or covenants hereunder. Any amount paid, or any expenses
or liability incurred, including attorneys' fees, by Landlord for the account of
the Tenant as aforesaid, shall be deemed to be Additional Rent, payable
immediately upon demand. The foregoing remedy shall be in addition to and not in
limitation of all of the rights and remedies of Landlord described in this
Lease.



20.
DEFAULTS BY TENANT.



(a)
Events of Default. Each of the following shall be deemed an Event of Default by
Tenant hereunder and a breach of this Lease:



(i)
A failure by Tenant in the payment of the Base Rent, any Additional Rent or any
other charges due hereunder within ten (10) days after its due date;







16

--------------------------------------------------------------------------------




(ii)
a default in the performance or observance of any other covenant, condition or
provision of this Lease to be performed or observed by Tenant and continuing for
a period of thirty (30) days after the earlier to occur of (A) Tenant's
obtaining actual knowledge of such default or (B) Tenant's receipt of written
notice of such default; provided, however, that in the case of any such default
which cannot be cured by the payment of money but which is otherwise curable, if
such default cannot be cured within such thirty (30) day period, then and so
long as the Landlord is not (and could not reasonably be expected to be)
materially adversely affected by such default and so long as the Tenant is
proceeding with due diligence to cure such default and is submitting periodic
reports on request of Landlord with respect to the efforts to effect such cure,
such thirty (30) day period shall be extended for up to an additional ninety
(90) days to the extent required to permit Tenant, proceeding with due
diligence, to cure such default;



(iii)
the filing of a petition by or against Tenant for adjudication as a bankrupt
under the Federal Bankruptcy Code (hereinafter referred to as the "Bankruptcy
Laws") as now or hereafter amended or supplemented, or for reorganization or for
arrangement within the meaning of or pursuant to any of the Bankruptcy Laws, or
the filing of any petition by or against Tenant under any future bankruptcy act
or law for the same or similar relief; the commencement of any action or
proceeding for the liquidation of Tenant whether instituted by or against
Tenant, or for the appointment of a receiver or trustee of the property of
Tenant, or any material portion thereof; the taking of possession of the
property of Tenant by any governmental officer or agency pursuant to statutory
authority for the dissolution, rehabilitation, reorganization or liquidation of
Tenant; the making by Tenant of an assignment for the benefit of creditors;
however, if any of such actions shall be involuntary on the part of Tenant, the
event in question shall not be deemed a default within the meaning of this Lease
if cured by Tenant within sixty (60) days thereof;



(iv)
the abandonment or vacating of the Demised Premises by Tenant;



(v)
two or more events of default under this Lease in any consecutive twelve (12)
month period, whether or not the same may have been cured in any applicable cure
period.



(b)
Termination. If an Event of Default under the Lease has occurred and is
continuing beyond any applicable cure periods, Landlord may terminate this
Lease.



(c)
Rights On Termination. Upon a termination of this Lease by Landlord, in
accordance with section 20(b) hereof, Tenant shall quit and peacefully surrender
the Demised Premises to Landlord and Landlord, upon or at any time after any
such termination, may without further notice, enter upon the Demised Premises
and possess itself thereof, by self help (to the extent permitted by law),
summary process, ejectment or otherwise it being understood and agreed that no
demand for the Base Rent or Additional Rent





17

--------------------------------------------------------------------------------




and no re-entry for conditions broken as at common law may be necessary to
enable the Landlord to recover such possession and that no demand for the Base
Rent or Additional Rent and no re-entry for conditions broken pursuant to any
statutes now or hereafter existing relating to summary process, ejectment, or
any other action for the possession of the Demised Premises shall be necessary,
the right to the same being hereby waived by the Tenant (to the extent permitted
by applicable law), and the Landlord shall not be deemed guilty of any manner of
trespass, nor shall Landlord be liable to indictment, prosecution or damages
therefor, and Landlord may dispose Tenant and remove Tenant and all other
persons or entities and property from the Demised Premises.


(d)
Waiver of Notice to Quit. Tenant hereby expressly waives the right of service of
any notice to quit provided for in any statute, or of Landlord's intention to
institute legal proceedings to that end, and Tenant, for and on behalf of itself
and all persons claiming through or under Tenant, also waives any and all legal
and equitable or other rights of redemption or re-entry or re-possession or to
restore the operation of this Lease in case Tenant shall be dispossessed by
summary process, ejectment or by warrant of any court or judge or in case of
re-entry or repossession by Landlord or in the case of any other expiration or
termination of this Lease.



(e)
Liability of Tenant. In the event of a cancellation or termination of this Lease
pursuant to this Section, or otherwise (except a termination of this Lease
pursuant to Section 13(a) hereof), and notwithstanding the re-entry by Landlord,
Tenant shall, nevertheless, remain liable to Landlord for the payments of the
Base Rent and Additional Rent at the times and in the manner as such payments
would otherwise have been due and payable but for such termination, without
abatement, deduction or offset, for the remainder of the Term of this Lease.
Landlord may, without notice, repair or alter the Demised Premises in such
manner as Landlord may deem necessary or advisable, and/or let or relet the
Demised Premises, and any and all parts thereof, for the whole or any part of
the remainder of the then remaining Term of this Lease, in Landlord's name, or
as the agent of Tenant and out of the rent so collected or received, Landlord
shall first pay to itself the expense and cost of retaking, repossessing,
repairing and altering the Demised Premises and the expense of moving persons
and property therefrom, and second, pay to itself any cost or expense sustained
in securing any new tenant or tenants, and third, pay to itself any balance
remaining on account of the liability of Tenant to Landlord for the sum equal to
the Base Rent, Additional Rent and any additional charges due hereunder and
unpaid by the Tenant for the remainder of the Term of this Lease. There shall be
included in any such costs, as aforesaid, attorneys' fees incurred therewith.

Should any rent so collected by Landlord, after payments aforesaid, be
insufficient to fully pay to Landlord a sum equal to the Base Rent and
Additional Rent and any additional charges due hereunder, the balance or
deficiency shall be paid by Tenant on the days above specified, that is, upon
each of such due date, Tenant shall pay to Landlord the amount of the deficiency
then existing and Tenant hereby agrees to be and remain liable for any such
deficiency; and the right of Landlord to recover from Tenant the amount thereof,
or a sum equal to the amount of the Base Rent and Additional Rent




18

--------------------------------------------------------------------------------




and any additional charges due hereunder, whether or not there shall be a
reletting, shall survive any summary process, ejectment, other action or other
termination of this Lease; and Tenant hereby expressly waives any defense that
might be predicated upon any such action of summary process, ejectment or other
action or other termination or cancellation of this Lease. Should any rent so
collected by Landlord after the payments aforesaid be in excess of the Base Rent
and Additional Rent and any additional charges due hereunder, such excess shall
be applied by Landlord against any Base Rent and Additional Rent and any
additional charges due hereunder thereafter coming due and payable.


Suit or suits for the recovery of such deficiency or damages, or for a sum equal
to any installment or installments of Base Rent or Additional Rent hereunder,
may be brought by Landlord from time to time, at its election, and nothing
herein contained shall be deemed to require Landlord to wait until the date
whereon this Lease or the Term of this Lease would have expired by limitation
had there been no such default by Tenant and no such termination or
cancellation.


21.
LANDLORD'S DEFAULT.



(a)
Events of Default. If Landlord shall neglect or fail to perform or observe any
of the material covenants of the Landlord in this Lease and such default shall
continue more than thirty (30) days following written notice thereof, as
required herein, to Landlord and Landlord’s Designated Assignee, without the
Landlord or Landlord’s Designated Assignee having commenced remedy of such
default, or if Landlord or Landlord’s Designated Assignee shall fail to continue
to conclusion the action reasonably necessary to remedy such default with
diligence and dispatch, then the Tenant may cause such default to be cured, and
require the Landlord to reimburse it, subject to the provisions of subsection
(b) hereof, for all of the Tenant's reasonable costs of curing such default
within a reasonable time of demand therefor. Notwithstanding anything to the
contrary contained herein, Tenant has no rights whatsoever to terminate this
Lease (except for Tenant’s right of termination as discussed in Section 2 hereof
and except for the automatic termination resulting from a complete taking via
eminent domain as discussed in Section 13(a) hereof) nor, should this Lease be
terminated by action of the Landlord, shall Tenant be relieved of any of its
obligations to pay Base Rent and Additional Rent, as and when the same are due.



(b)
Limitation of Liability. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall look solely to the estate of Landlord in the Demised
Premises and the rentals therefrom for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants and
conditions of this Lease to be observed and performed by Landlord, and no other
assets of Landlord shall be subject to levy, execution or other judicial process
for the satisfaction of Tenant's claims. In the event Landlord conveys or
transfers its interest in the Demised Premises or in this Lease, except as
collateral security for a loan, upon such conveyance or transfer,





19

--------------------------------------------------------------------------------




Landlord (and in the case of any subsequent conveyances or transfers, the then
grantor or transferor) shall be entirely released and relieved from all
liability with respect to the performance of any terms, covenants and conditions
on the part of Landlord to be performed hereunder from and after the date of
such conveyance or transfer, provided that any amounts then due and payable to
Tenant by Landlord (or by the then grantor or transferor) or any other
obligations then to be performed by Landlord (or by the then grantor or
transferor) for Tenant under any provisions of this Lease, shall either be paid
or performed by Landlord (or by the then grantor or transferor) or such payment
or performance assumed by the grantee or transferee; it being intended hereby
that the covenants and obligations on the part of Landlord to be performed
hereunder shall be binding on Landlord, its successors and assigns only during
and in respect of their respective periods of ownership of an interest in the
Demised Premises or in this Lease.


22.
NON-LIABILITY AND INDEMNIFICATION OF LANDLORD. Tenant hereby agrees to indemnify
and hold Landlord and Landlord’s Designated Assignee, and their respective
agents, servants and employees, harmless from and against any and all
liabilities, damages, expenses, fees (including, without limitation, attorneys'
fees), penalties, actions, causes of action, suits, costs, claims or judgments
arising from injury to any persons or property in or about or traceable to the
Demised Premises from any cause whatsoever or, by whomsoever caused, except to
the extent such is due to the gross negligence or willful misconduct on the part
of Landlord or Landlord’s Designated Assignee, or any of their respective
agents, servants or employees (unless damage or injury is to Tenant's property,
whereupon said parties shall have no liability to Tenant under any
circumstances) and Tenant is not insured against such loss, damage, injury or
other casualty by insurance then carried pursuant to the terms of Section 5
hereof.



23.
TENANT'S OBLIGATION TO DISCHARGE MECHANIC'S LIENS. If, as a result of Tenant
performing its obligations hereunder or in the making of any repairs,
replacements, alterations, installations and/or changes in or upon the Demised
Premises as permitted hereunder, any mechanic's or other lien or order for the
payment of money shall be filed against the Demised Premises by reason of, or
arising out of, any labor or material furnished or alleged to have been
furnished or to be furnished to, or for, Tenant at the Demised Premises or for
or by reason of any change, alteration or addition by Tenant, or the cost or
expense thereof, or any contract relating thereto, or against Landlord as fee
owner thereof by reason of such work or contract of Tenant, Tenant shall cause
the same to be canceled and discharged of record, by bond or otherwise, or
establish a reasonable escrow, all at the sole expense of Tenant, within thirty
(30) days after the filing of said lien or order, and shall also defend, on
behalf of Landlord, at Tenant's sole cost and expense, any action, suit or
proceeding that may be brought thereon or for the enforcement of such lien or
order, and Tenant will pay any damages and discharge any judgment entered
therein and save harmless Landlord from and indemnify it against any claim,
damage or costs, including attorneys' fees, resulting therefrom.



24.
CERTIFICATES BY TENANT. Tenant shall, at any time and from time to time, upon
not less than ten (10) days prior notice by Landlord, execute, acknowledge and
deliver to





20

--------------------------------------------------------------------------------




Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating such modifications or, if not in
full force and effect, stating the reasons therefor and the status of the
Lease), and the dates to which the Base Rent, Additional Rent and other charges
have been paid, and stating, to the best of its knowledge, whether or not
Landlord or Tenant are in default in performance of the terms of this Lease and,
if so, specifying each such default of which Tenant may have knowledge, it being
intended that any such statement delivered pursuant to this Section may be
relied upon by any prospective purchaser of the Demised Premises or any lenders.
Tenant shall have the same rights to certificates, upon the same notice to
Landlord.


25.
HOLDING OVER. In the event Tenant shall continue in occupancy of the Demised
Premises after the expiration of the Term of this Lease, such occupancy shall
not be deemed to extend or renew the Term of this Lease, but such occupancy
shall continue as a tenancy from month-to-month upon the same terms, covenants,
conditions and provisions herein contained.



26.
TIME OF THE ESSENCE. Time and punctuality shall be of the essence of this Lease,
but no delay or failure of Landlord to enforce any of the provisions herein and
no conduct, statement or agreement of Landlord which might otherwise alter,
change or waive any of the provisions herein, shall waive or change any of
Landlord's rights hereunder or prevent Landlord from enforcing such rights,
unless and until to the extent such waiver, change or agreement shall be clearly
expressed in a writing signed by Landlord.



27.
ENTIRE AGREEMENT. This instrument contains the entire and only agreement between
the Parties regarding the leasing of the Demised Premises and no oral statements
or representations or prior written matter not contained in this instrument
shall have any force and effect. This Lease may only be changed, modified or
discharged by an agreement in writing executed by the Parties.



28.
PARTIAL INVALIDITY. If any term, covenant, condition or provision of this Lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term, covenant, condition and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.



29.
NOTICE OF LEASE. Each party shall at any time, at the request of the other,
promptly execute duplicate originals of an instrument, in recordable form, that
will constitute a notice of lease under Conn. Gen. Stat. Section 47-19 or any
successor statute thereof. A notice of Lease is included in Schedule B hereto.



30.
HEADINGS. The headings for the various Sections and subsections covered in this
Lease are used only as matter of convenience as an aid to finding the subject
matters and are not to





21

--------------------------------------------------------------------------------




be construed as part of this Lease and shall not in any way limit or amplify the
terms or provisions of this Lease.


31.
NOTICES. All notices and requests herein provided for shall be considered given
or made when mailed, by registered mail, postage prepaid, as follows:



To Landlord:
The Rocky River Realty Company
P.O. Box 270
Hartford, Connecticut 06141-0270
Attention: Corporate Property Management Department
(For U.S. Mail or Hand Delivery)


 
To Tenant:
Northeast Utilities Service Company
P.O. Box 270
Hartford, Connecticut 06141-0270
Attention: Facilities Department
(For U.S. Mail or Hand Delivery)


32.
CONSTRUCTION. This Lease is made and executed in and is to be construed under
the laws of the State of Connecticut.



33.
SUCCESSORS AND ASSIGNS. Except as otherwise provided herein, the agreements,
conditions, covenants and terms herein contained shall, in every case, apply to,
be binding, and inure to the benefit of the Parties and their respective
successors and permitted assigns, with the same force and effect as if
specifically mentioned in each instance where a Party hereto is named; provided,
however, that no assignment or transfer of this Lease by Tenant, in violation of
the provisions of this Lease, shall vest in any such assignee or transferee any
right or title in or to the leasehold estate hereby created.



34.
COUNTERPARTS. This Lease shall be simultaneously executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.







[Signature page follows]




22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Lease to be executed as of the
Effective Date.


    
Signed and delivered in
the presence of:


/s/ Linda Vasil


Linda Vasil
Print Name of Witness 1


/s/ Ellen Lindner          


Ellen Lindner
Print Name of Witness 2


LANDLORD: THE ROCKY RIVER REALTY COMPANY
          




By /s/ Peter J. Clarke         


Print Name: Peter J. Clarke


Title: Vice President-Shared Services










/s/ Linda Vasil


Linda Vasil
Print Name of Witness 1


/s/ Ellen Lindner          


Ellen Lindner
Print Name of Witness 2






TENANT: NORTHEAST UTILITIES SERVICE COMPANY




By /s/ Salvatore Giuliano      


Print: Salvatore Giuliano


Title: Manager-Corporate Property Management for Northeast Utilities Service
Company







23

--------------------------------------------------------------------------------








STATE OF CONNECTICUT)


COUNTY OF HARTFORD ) ss. Berlin


Before me personally appeared Peter J. Clarke to me known, who being by me duly
sworn, did depose and say that he is the Vice President-Shared Services for The
Rocky River Realty Company, and he executed the foregoing instrument as his free
act and deed and the free act and deed of The Rocky River Realty Company.


Notary Public: /s/ Kathy L. Schmidt    
    
My Commission Expires: 09-30-2009










STATE OF CONNECTICUT)


COUNTY OF HARTFORD ) ss. Berlin


Before me personally appeared Salvatore Giuliano to me known, who being by me
duly sworn, did depose and say that he is the Manager-Corporate Property
Management for Northeast Utilities Service Company, which executed the foregoing
instrument as his free act and deed and the free act and deed of Northeast
Utilities Service Company.


Notary Public: /s/ Kathy L. Schmidt    
    
My Commission Expires: 09-30-2009









Schedule A


(See attached Legal Description of the Demised Premises)




Schedule A is comprised of the following documents:


1.
Schedule A.1: Legal Description from the NU Main Building Lease.

2.
Schedule A.2: Legal Description from the NU Garage & Warehouse Lease.

3.
Schedule A.3: Legal Description from the NU South Building Lease.

4.
Schedule A.4: Legal Description from the NU East Building Lease No. 1.



Excluded from Schedule A is the portion of the Demised Premises subject to the
Excluded Lease For A Portion Of NU East
Schedule B


NOTICE OF LEASE


Pursuant to Connecticut General Statutes § 47-19, this is to certify that a
Lease dated as of July 1, 2008 (“Lease”) was entered into by and between THE
ROCKY RIVER REALTY COMPANY, a Connecticut corporation having an office at 107
Selden Street, Berlin, Connecticut 06037 (“Landlord”), and NORTHEAST UTILITIES
SERVICE COMPANY, a Connecticut corporation having an office at 107 Selden
Street, Berlin, Connecticut 06037 (“Tenant”) and contains the following terms
and conditions:
1.    Premises. See Schedule A hereto; and
2.    Initial Term. The initial term of the Lease shall be for a period of 1
year from July 1, 2008 through June 30, 2009.
3.    Extensions. The initial term of the Lease shall automatically be extended
by successive one-year extensions unless the (i) Tenant or Landlord provide
notice of termination for convenience at least 180 days prior the expiration of
the then-current term or (ii) the Lease is terminated for a uncured breach
pursuant to the terms of the Lease.
4.    Use. Office, utility company, commercial and related purposes associated
with the Tenant’s and its affiliates’ performance of their duties as public
utility companies.
5.    Incorporation of Lease. The Landlord and Tenant hereby agree to
incorporate herein by reference the Lease and agree to be bound by all of the
covenants, conditions and agreements contained therein. Duplicate executed
copies of the Lease are on file at the offices of the Landlord and Tenant at the
addresses listed below:
To Landlord:
The Rocky River Realty Company
c/o Northeast Utilities Legal Department
107 Selden Street
Berlin, Connecticut 06037
To Tenant:
NUSCO
c/o Northeast Utilities Legal Department
107 Selden Street
Berlin, Connecticut 06037



IN WITNESS WHEREOF, the said parties have hereto caused this Notice to be
executed this ____ day of _____________, 200__.
    
Signed and delivered in
the presence of:


_______________________


_______________________
Print Name of Witness 1                     


_______________________


_______________________
Print Name of Witness 2


LANDLORD: THE ROCKY RIVER REALTY COMPANY
          




By ___________________________


Print Name: Peter J. Clarke


Title: Vice President-Shared Services and Secretary
Duly Authorized










_______________________


_______________________
Print Name of Witness 1                        


_______________________


_______________________
Print Name of Witness 2








TENANT: NORTHEAST UTILITIES SERVICE COMPANY




By ___________________________


Print: Salvatore Giuliano


Title: Manager-Corporate Property Management for Northeast Utilities Service
Company







STATE OF CONNECTICUT)


COUNTY OF HARTFORD ) ss. Berlin


On the _____ day of _____________, 200__, before me personally appeared Peter J.
Clarke to me known, who being by me duly sworn, did depose and say that he is
the Vice President-Shared Services for The Rocky River Realty Company, and he
executed the foregoing instrument as his free act and deed and the free act and
deed of The Rocky River Realty Company.


Notary Public: ___________________________
    
My Commission Expires: ___________________






STATE OF CONNECTICUT)


COUNTY OF HARTFORD ) ss. Berlin


On the _____ day of _____________, 200__, before me personally appeared
Salvatore Giuliano to me known, who being by me duly sworn, did depose and say
that he is the Manager-Corporate Property Management for Northeast Utilities
Service Company, which executed the foregoing instrument as his free act and
deed and the free act and deed of Northeast Utilities Service Company.


Notary Public: ___________________________
    
My Commission Expires: ___________________
        








24